Exhibit 10(a)
(INNOVATOR CAPITAL LOGO) [y84524y8452401.gif]
21/04/2010
Clean Diesel Technologies Inc.
10 Middle Street, Suite 1100
Bridgeport, CT 06604
Attn: Michael L. Asmussen
AMENDMENT OF ENGAGEMENT LETTER
Dear Sirs,
We refer to the Engagement Letter between us of 18 November 2009 (the
“Engagement Letter”). This letter agreement of the above date is intended to be
effective as of 20 February 2010 and to extend and to amend the Engagement
Letter.
We hereby agree:
1. To amend the Engagement Letter to revise the minimum and maximum funds sought
to be raised as expressed in the Engagement Letter to $1,000,000 minimum and
$1,500,000 maximum rather than $3,000,000 minimum and $4,000,000 maximum: and
2. To extend the Engagement Letter, with only the foregoing amendment and
otherwise by its terms, until the close of business 30 June 2010.
If you are in accord with the foregoing, kindly sign below where indicated.
Yours faithfully,

          For: Innovator Capital Limited
      By   /s/ Mungo Park        Mungo Park, Chairman     

We hereby agree to the above mentioned, dated this 21st day of April 2010.

          For: Clean Diesel Technologies Inc.
      By   /s/ Michael L. Asmussen         Michael L. Asmussen, CEO           
By   /s/ C.W. Grinnell         Charles W. Grinnell, VP             

4TH FLOOR
20 DERING STREET
LONDON, W1S 1AJ
T +44 20 7297 6840
UK COMPANY NO. 04995719
VAT REGISTRATION NO. 839 6796 55
REGULATED BY THE FINANCIAL SERVICES AUTHORITY — REGISTRATION NO. 401746

 